Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. This action is made final.
                                                        Claims Rejections-35 U.S.C. 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashbacher (US.Pub.No.20170118538) in view of Seo (US.Pub.No.20200059692) and Scherf(US.Pub.20140280304) and Gordon(US.Pub.No.20120117584).

Regarding claim 1, Ashbacher et al disclose a method for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the method comprising (see fig.3a having a presentation device 314 and a content distribution system 310);

identifying an upcoming content modification opportunity on an identified channel(see fig.3a for identifying content(ACR client 225 can communicate with ACR system 124 or 126 to facilitate identification of content and trigger events to cause the content overlay system to perform dynamic ad replacement and/or superimposing overlay content on top of the media content,0030);

wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a first modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device(see fig.3a for detecting or identifying match between the first fingerprint and other fingerprint in step 328; ACR system may compare query fingerprints with stored fingerprints within a database to determine a match,0015-0016;0020);  and

transmitting to the content-presentation device, third reference fingerprint data representing more than the initial portion of the first modifiable content-segment and the selected second reference fingerprint data(see fig3a, step 334; can include fingerprinting the media content using the second ACR system 316 to obtain a third fingerprint (334),0061-0062).

Ashbacher et al are silent in how to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity; responsive to identifying the upcoming content modification opportunity:  using the first reference fingerprint data as a basis to select second reference fingerprint data representing more than an initial portion of a second modifiable content-segment; wherein the first reference fingerprint data representing the initial portion of the first modifiable content segment and the third reference fingerprint data representing more that the initial portion of the first modifiable content were both generated from a common entity that received the first modifiable content segment.

However, Seo et al disclose to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (the client could compute the length of the delay by programmatically running a stopwatch from the when the desired content-switching time point arrives until the time when the client starts playing out the replacement content, 0074-0076).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Seo to modify Ashbacher by providing option to send stopwatch command for the purpose of improving viewing experiences.

And Scherf et al disclose responsive to identifying the upcoming content modification opportunity:  using the first reference fingerprint data as a basis to select second reference fingerprint data representing more than an initial portion of a second modifiable content-segment(select a second query fingerprint for the unknown media content item that includes a portion of the unknown media content item associated with the portion of the known media file identified by the generated map, and compare a portion of the second query fingerprint to the portion of the reference fingerprint that includes the difference between the versions of the known media content item,0053;0015).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Scherf to modify Ashbacher and Seo by selecting second reference fingerprint  based on first reference fingerprint  for the purpose of identifying versions associated with media contents accordingly.

And Gordon et al disclose wherein the first reference fingerprint data representing the initial portion of the first modifiable content segment and the third reference fingerprint data representing more than the initial portion of the first modifiable content were both generated from a common entity that received the first modifiable content segment(with Gordon, the system is able to replace a portion of the received content with a portion of an supplemental content having different timestamp or fingerprint representing a target commercial for the users according to their demographic location; at least a portion of the sequence of media content is replaced with additional content (e.g., supplemental content is displayed overlaid over a portion of the sequence of media content, or the sequence of media content is partially or entirely replaced for a predetermined period of time). In accordance with some embodiments, the replacement of a sequence of media content includes replacing an entire sequence of media content (e.g., replacing an entire television advertisement),0029; the parameters indicate that the replacement of a portion of the first sequence of media content with replacement media content is authorized (e.g., that the replacement of a non-targeted advertisement with a targeted advertisement is authorized by the advertiser),0170; 0193;0199;0225;0227;0280).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gordon to modify Ashbacher and Seo and  Scherf by providing option to replace a portion of the received content with a portion of another supplemental content related to the geographic location of the users  for the purpose of improving viewing experiences accordingly.

Regarding claim 2,  Ashbacher et al disclose wherein the third reference fingerprint data represents the entire first modifiable content-segment, and wherein the second reference fingerprint data represents the entire second modifiable content-segment(see fig3a with third fingerprint and second fingerprint for representing different segments; 0059).

Regarding claim 3,  Ashbacher  and Scherf  and Gordon et al  did not explicitly disclose wherein the transmitting the third reference fingerprint data and the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation.

However, Seo et al disclose wherein the transmitting the third reference fingerprint data and the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation(the server could then use the established synchronous lock to translate the true-time time point where the content replacement is to occur into a corresponding client-time time point at which the content replacement is to occur. And the server could transmit that determined client-time time point to the client, to enable the client to start the content replacement at the desired time point in the media stream that the client is playing out,0052; 0054).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Seo to modify Ashbacher and Scherf  and Gordon by providing timing related to commercials to the users for the purpose of improving viewing experiences.

Regarding claim 4, Ashbacher and Scherf  and Gordon et al did not explicitly disclose wherein transmitting the third reference fingerprint data and the second reference fingerprint data comprises transmitting the third reference fingerprint data and the second reference fingerprint data before the content represented by the third reference fingerprint data is being channeled through any portion of the content-distribution system.

However, Seo et al disclose wherein transmitting the third reference fingerprint data and the second reference fingerprint data comprises transmitting the third reference fingerprint data and the second reference fingerprint data before the content represented by the third reference fingerprint data is being channeled through any portion of the content-distribution system(with Seo, the remote server can provide data associated with commercial to users before inserting the commercials in the channel; the server could first identify the media stream being played out by the client. And upon identifying the media stream, the server could then determine a specific time point in the media stream where the client should start the content replacement and could inform the client of that determined time point, 0035; 0056).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Seo to modify Ashbacher  and Scherf  and Gordon by providing timing related to commercials in advance to the users for the purpose of improving viewing experiences.

Regarding claim 5,  Ashbacher et al disclose further comprising responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the third reference fingerprint data and the second reference fingerprint data to the content-presentation device comprises transmitting the third reference fingerprint data and the second reference fingerprint data to the identified content-presentation device(the system can identify a channel that a device is currently tuned based on fingerprint data and the system can provide multiple fingerprints of upcoming broadcast channels; server can send an identifier for a first channel a viewer is watching to the electronic device in response to the server finding a match between the query fingerprint and a media content fingerprint in a database,0020-0021;see fig.3a; 0059; 0061; 0078).

Regarding claim 6,  Ashbacher et al disclose wherein the query fingerprint data is first query fingerprint data, and wherein the content-presentation device is configured to perform a set of acts comprising: receiving the transmitted third reference fingerprint data and the transmitted second reference fingerprint data; detecting a match between at least a portion of second query fingerprint data representing content received by the content-presentation device and  at least a portion of the received third reference fingerprint data or (ii) at least a portion of the received second reference fingerprint data; and responsive to detecting the match, continuing to perform the content-modification operation(see fig.3a for proving second fingerprint and third fingerprint; electronic device can send the query fingerprints to the server,0016 the electronic device 115 may superimpose overlay content over the media content of the content feed when the ACR fingerprint information matches the user fingerprint information,0053).

Regarding claim 7,  Ashbacher et al disclose  wherein the content-modification operation is a content replacement operation(the overlay content can be media content that replaces media content an electronic device is displaying to a viewer, e.g., replacement media content,0021).

Regarding claim 8, is rejected using the same ground of rejection for claim 1.
Regarding claim 9, is rejected using the same ground of rejection for claim 2.
Regarding claim 10, is rejected using the same ground of rejection for claim 3.
Regarding claim 11, is rejected using the same ground of rejection for claim 4.
Regarding claim 12, is rejected using the same ground of rejection for claim 5.
Regarding claim 13, is rejected using the same ground of rejection for claim 6.
Regarding claim 14, is rejected using the same ground of rejection for claim 7.

Regarding claim 15,  Ashbacher et al disclose  a computing system for use in connection with a content-modification system that includes a content-distribution system and a content-presentation device, the computing system comprising: a processor(see fig.3a with content feed server 310); and

a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising (computer-readable storage medium can be non-transitory, 0020);

identifying an upcoming content modification opportunity on an identified channel(see fig.3a for identifying content(ACR client 225 can communicate with ACR system 124 or 126 to facilitate identification of content and trigger events to cause the content overlay system to perform dynamic ad replacement and/or superimposing overlay content on top of the media content,0030);

wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a first modifiable content-segment and query fingerprint data representing content transmitted by the content-distribution system to the content-presentation device(see fig.3a for detecting or identifying match between the first fingerprint and other fingerprint in step 328; ACR system may compare query fingerprints with stored fingerprints within a database to determine a match,0015-0016;0020);

  transmitting to the content-presentation device, third reference fingerprint data representing more than the initial portion of the first modifiable content-segment and the selected second reference fingerprint data(see fig3a, step 334; can include fingerprinting the media content using the second ACR system 316 to obtain a third fingerprint (334),0061-0062).

And Ashbacher et al disclose are silent in how to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity; responsive to identifying the upcoming content modification opportunity:  using the first reference fingerprint data as a basis to select second reference fingerprint data representing more than an initial portion of a second modifiable content-segment; wherein the first reference fingerprint data representing the initial portion of the first modifiable content segment and the third reference fingerprint data representing more than the initial portion of the first modifiable content were both generated from a common entity that received the first modifiable content segment.

However, Seo et al disclose to facilitate the content-presentation device to, at a later time, continue performing a content-modification operation related to the identified content modification opportunity (the client could compute the length of the delay by programmatically running a stopwatch from the when the desired content-switching time point arrives until the time when the client starts playing out the replacement content, 0074-0076).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Seo to modify Ashbacher by providing option to send stopwatch command for the purpose of improving viewing experiences.

And Scherf et al disclose responsive to identifying the upcoming content modification opportunity:  using the first reference fingerprint data as a basis to select second reference fingerprint data representing more than an initial portion of a second modifiable content-segment(select a second query fingerprint for the unknown media content item that includes a portion of the unknown media content item associated with the portion of the known media file identified by the generated map, and compare a portion of the second query fingerprint to the portion of the reference fingerprint that includes the difference between the versions of the known media content item,0053;0015).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Scherf to modify Ashbacher and Seo by selecting second reference fingerprint  based on first reference fingerprint  for the purpose of identifying versions associated with media contents accordingly.

And Gordon et al disclose wherein the first reference fingerprint data representing the initial portion of the first modifiable content segment and the third reference fingerprint data representing more than the initial portion of the first modifiable content were both generated from a common entity that received the first modifiable content segment(with Gordon, the system is able to replace a portion of the received content with a portion of an supplemental content having different timestamp or fingerprint representing a target commercial for the users according to their demographic location; at least a portion of the sequence of media content is replaced with additional content (e.g., supplemental content is displayed overlaid over a portion of the sequence of media content, or the sequence of media content is partially or entirely replaced for a predetermined period of time). In accordance with some embodiments, the replacement of a sequence of media content includes replacing an entire sequence of media content (e.g., replacing an entire television advertisement),0029; the parameters indicate that the replacement of a portion of the first sequence of media content with replacement media content is authorized (e.g., that the replacement of a non-targeted advertisement with a targeted advertisement is authorized by the advertiser),0170; 0193;0199;0225;0227;0280).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Gordon to modify Ashbacher and Seo and  Scherf by providing option to replace a portion of the received content with a portion of another supplemental content related to the geographic location of the users  for the purpose of improving viewing experiences accordingly.

Regarding claim 16, is rejected using the same ground of rejection for claim 2.
Regarding claim 17, is rejected using the same ground of rejection for claim 3.
Regarding claim 18, is rejected using the same ground of rejection for claim 4.
Regarding claim 19, is rejected using the same ground of rejection for claim 5.
Regarding claim 20, is rejected using the same ground of rejection for claim 6.

                                                                     Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425